EXHIBIT 10.(w.2)

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “First Amendment”) is made as
of this 31st day of October, 2001 (the “Effective Date”), by and between DUSA
Pharmaceuticals, Inc., a corporation duly organized and existing under the laws
of the State of New Jersey, having offices located at 25 Upton Drive,
Wilmington, Massachusetts (“DUSA”), and Mark C. Carota, an individual who
resides at 144 Old Westford Road, Chelmsford, Massachusetts 01824 (“Carota”, and
collectively with DUSA, the “Parties”).

 

WHEREAS, DUSA and Carota are parties to that certain Employment Agreement dated
February 14, 2000 (the “Agreement”), pursuant to which DUSA employs Carota as
the Vice President, Operations and Carota accepts such employment; and

 

WHEREAS, DUSA and Carota wish to amend the Agreement to add a “change in
control” provision; and

 

NOW, THEREFORE, in consideration of the various promises and undertakings set
forth in this Amendment, the Parties agree to amend the Agreement as follows:

 

1.                                       As of the date of this First Amendment,
the Agreement is hereby amended to add the following:

 

“21.                           Change of Control: If Carota’s employment is
terminated by DUSA without cause upon the consummation of a “change in control”
as defined herein, Carota shall receive, within five (5) days after such
termination from DUSA or its successor, a lump sum payment equal to three (3)
times his base salary during the last fiscal year in which Carota is associated
with DUSA (including any amounts due as severance under Paragraph 11B.(i) of
this Agreement).  For the purposes hereof, “change in control” shall mean a
change in control of a nature that would be required to be reported in response
to Item 5 of Schedule 14D promulgated pursuant to Section 14 of the Securities
Exchange Act of 1934, as amended (the 1934 Act”), whether or not DUSA is then
subject to such reporting requirements; provided that, without limitations, such
a change in control shall be deemed to have occurred if (i) any person other
than a trustee or other fiduciary holding securities under an employee benefit
plan of DUSA is or becomes the beneficial owner, directly or indirectly, of
securities of DUSA representing twenty percent (20%) or more of the combined
voting power of DUSA’s then outstanding securities and thereafter the Board
adopts a resolution to the effect that, for the purposes of this Agreement, a
change in control of DUSA has occurred; such ownership shall be defined pursuant
to Rule 13d-3 of the 1934 Act and includes mergers or acquisitions whereby an
outside party has in excess of twenty percent (20%) of the combined voting
power; (ii) when DUSA merges or consolidates with any other person or, entity
other than a subsidiary and, upon consummation of such transaction own less than
fifty percent (50%) of the equity securities of the surviving or consolidated
entity; or (iii) a substantial portion of the assets of DUSA are sold or
transferred to another person or entity.”

 

9. Expenses:  All reasonable travel and other expenses incident to the rendering
of services by Carota on behalf of and in promoting the interests of DUSA shall
be paid by DUSA, including but not limited to an automobile allowance in the
amount of $6,000 per year.  If such

 

--------------------------------------------------------------------------------


 

expenses are paid in the first instance by Carota, DUSA agrees that it will
reimburse him therefore upon presentation of appropriate statements, vouchers,
bills and invoices as and when required by DUSA to support the reimbursement
request.

 

4.                                       Effect of Amendment.  Except as amended
specifically by this First Amendment, the Agreement shall remain in full force
and effect and shall be unaffected by this First Amendment.

 

5.                                       Defined Terms.  All terms used in this
First Amendment and not otherwise defined in this First Amendment shall have the
meanings assigned to such terms in the Agreement.

 

6.                                       Governing Law.  This First Amendment
shall be governed by the laws of the State of New Jersey.

 

7.                                       Counterparts.  This First Amendment may
be executed in counterparts, each of which, when taken together, shall be deemed
to be one and the same instrument.

 

IN WITNESS WHEREOF, the Parties have executed this First Amendment, by their
respective officers hereunto duly authorized, the day and the year first written
above.

 

ATTEST:

DUSA PHARMACEUTICALS, INC.

 

 

 

 

/s/ John E. Mattern

 

By:

/s/ D. Geoffrey Shulman

 

 

D. Geoffrey Shulman, MD, FRCPC

 

 

President and Chief Executive
Officer

 

 

 

 

 Dated: 10/31/01

WITNESS:

 

 

 

 

 

/s/ Marianne Mullin

 

/s/ Mark C. Carota

 

Mark C. Carota, Vice President, Operations

 

 

 

 

 

 Dated: 10/11/01

 

 

DUSA Confidential

 

2

--------------------------------------------------------------------------------